Case 5:14-cv-00665-F Document 432 Filed 05/21/21 Page 1 of 1

SUPREME COURT OF THE UNITED STATES
OFFICE OF THE CLERK
WASHINGTON, DC 20543-0001

May 15, 2021

Lori Gray

Deputy Clerk

U.S. District Court, WD of OK
200 N.W. 4th Street, Room 1210
Oklahoma City, OK 73102

RE: Notice of Appeal
Wade Lay

Dear Ms. Gray:

The notice of appeal received May 4, 2021 is herewith returned.

A direct appeal from a U.S. District Court is allowed only from a three-
judge district court order. 28 USC 1253. The procedure for filing in this
Court is by filing a timely petition for a writ of certiorari after entry of
judgment in the U.S. Court of Appeals. 28 USC 1254.

 

Enclosures

 
